Name: Commission Regulation (EEC) No 2028/93 of 26 July 1993 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EEC) 570/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  consumption;  Europe;  distributive trades;  marketing
 Date Published: nan

 Avis juridique important|31993R2028Commission Regulation (EEC) No 2028/93 of 26 July 1993 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EEC) 570/88 Official Journal L 184 , 27/07/1993 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 51 P. 0065 Swedish special edition: Chapter 3 Volume 51 P. 0065 COMMISSION REGULATION (EEC) No 2028/93 of 26 July 1993 amending Regulation (EEC) No 1609/88 as regards the latest date by which butter must have been taken into storage in order to be sold pursuant to Regulations (EEC) No 3143/85 and (EEC) 570/88THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2071/92 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2045/91 (4), and in particular Article 7a thereof, Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (5), as last amended by Regulation (EEC) No 1756/93 (6), the butter put up for sale must have been taken into storage before a date tot be determined; whereas the same applies to butter sold under the arrangements laid down in Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for cream, butter an concentrated butter for use in the manufacture of pastry products, ice-cream and other food stuffs (7), as last amended by Regulation (EEC) No 1813/93 (8); Whereas Article 1 of Commission Regulation (EEC) No 1609/88 (9), as last amended by Regulation (EEC) No 1761/93 (10), sets the latest time of entry into storage for butter sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88; Whereas the German intervention agency is holding a quantity of butter which entered into storage during the period Arpil to July 1991 and which was produced on the territory of the former German Democratic Republic; whereas the butter is likely to deteriorate considerable in qualtiy if storage is prolonged; whereas, therefore, that butter should be sold as a matter of priority and the latest dates for entry into storage laid down in Regulation (EEC) No 1609/88 should be modified to that end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 1609/88: 'Notwithstanding the above dates, the German butter classified "Export-Qualitaet" must have been taken into storage before 1 August 1991.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 169, 18. 7. 1968, p. 1. (4) OJ No L 187, 13. 7. 1991, p. 1. (5) OJ No L 298, 12. 11. 1985, p. 9. (6) OJ No L 161, 2. 7. 1993, p. 48. (7) OJ No L 55, 1. 3. 1988, p. 31. (8) OJ No L 166, 8. 7. 1993, p. 16. (9) OJ No L 143, 10. 6. 1988, p. 23. (10) OJ No L 161, 2. 7. 1993, p. 63.